Johanson, A.C. J.
¶27 (dissenting) — This is a case of first impression where we must decide whether RCW 9.94A-.753(7) requires the superior court to find that the criminal acts the defendant is found to have committed proximately caused the victims’ injuries before the superior court orders the defendant to pay restitution for those injuries. The majority concludes that Ryan McCarthy must pay restitution under RCW 9.94A.753(7) without the superior court first determining whether the criminal act McCarthy committed proximately caused the victims’ injuries. Majority at 301. Here, the defendant pleaded guilty to crimes involving David West Sr, yet the court ordered him to pay restitution for David West Jr. and Tony Williams without any determination, in either a civil or criminal proceeding to which he was a party, that the criminal acts he committed against West Sr. proximately caused West Jr.’s and Williams’s injuries. I respectfully dissent because, in my view, the majority’s holding is contrary to the law as it ignores the plain language of RCW 9.94A.753(7) and RCW 7.68.120(1).
*303FACTS
¶28 In August 2010, John Booth and McCarthy confronted West Sr. in a residence to extort money. Booth shot four individuals inside the residence, killing three of them: West Sr., West Jr., and Williams. In September 2010, the State filed initial charges, charging McCarthy with three counts of first degree felony murder, as an accomplice, and one count of first degree extortion. The Department of Labor and Industries (Department) paid funeral costs for West Jr. on September 13 and 17, 2010, and funeral costs for Williams on October 6, 2010.
¶29 A year later, in September 2011, McCarthy entered Alford3 and Barr 4 pleas to first degree robbery, residential burglary, and attempted extortion, with only West Sr. listed as a victim, and the State dismissed the murder charges.
¶30 In March 2012, the State moved for restitution and supported its motion with receipts showing amounts that the Department paid for West Jr.’s and Williams’s funeral and burial costs from the crime victims’ compensation fund. These receipts (1) showed the amounts the Department paid for West Jr.’s and Williams’s funeral costs in 2010 and (2) listed Booth and McCarthy as “[o]ffender/s.” See Suppl. Clerk’s Papers (CP) at 94, 102. At the restitution hearing, both the State and McCarthy argued that the superior court must find a causal connection between McCarthy’s convictions and the victims’ injuries before the superior court could order restitution. But, the superior court disagreed and concluded that it need not establish a causal connection. The court also noted that superior courts needed appellate guidance on this issue since there were no *304published cases interpreting RCW 9.94A.753(7). The superior court then ordered restitution against McCarthy because it found that under RCW 9.94A.753(7), it was obligated to enter a restitution order that matched what the Department paid. McCarthy appeals the restitution order.
ANALYSIS
¶31 McCarthy argues that the superior court improperly imposed restitution for injuries unrelated to the crimes to which he pleaded. The State argues that we should affirm the restitution order because there is a causal connection between McCarthy’s convictions and the restitution. Notably the State did not argue at the restitution hearing and does not argue on appeal the position taken by the majority here — that the superior court need not make a causal connection finding.
¶32 McCarthy is correct that the superior court erred when it ordered McCarthy to pay restitution to the Department without first determining whether there is a causal connection between the criminal acts that he was found to have committed and the victims’ injuries. Thus, we should remand for the superior court to determine whether McCarthy’s criminal acts proximately caused the victims’ injuries for which the Department paid benefits. The majority errs by considering only RCW 9.94A.753(7) and by not also considering RCW 7.68.120(1).
¶33 RCW 9.94A.753(7) states that “[r]egardless of the provisions of subsections (1) through (6) of this section, the court shall order restitution in all cases where the victim is entitled to benefits under the crime victims’ compensation act, chapter 7.68RCW” (Emphasis added.) Thus, the analysis turns to chapter 7.68 RCW to determine when a court must order restitution. Under chapter 7.68 RCW, a “victim” is one “who suffers bodily injury or death as a proximate result of a criminal act of another person.” RCW 7.68.020(15) (emphasis added). A “criminal act” is “an act committed or *305attempted in this state which is . . . punishable as a felony or gross misdemeanor under the laws of this state.” RCW 7.68.020(5)(b). Further,
Any payment of benefits to or on behalf of a victim under this chapter creates a debt due and owing to the department by any person found to have committed the criminal act in either a civil or criminal court proceeding in which he or she is a party.
RCW 7.68.120(1) (emphasis added).
¶34 Thus, the plain language of RCW 7.68.120(1) requires that in order for a court to order restitution to the Department under chapter 7.68 RCW, three things must occur: (1) the Department must pay benefits to or on behalf of a “victim” who suffered bodily injury or death as a proximate result of a criminal act, (2) the person owing the debt to the Department must be found to have committed the criminal act, and (3) the finding must occur in either a criminal or civil proceeding to which the person owing the debt was a party. See RCW 7.68.120(1), .020(15).
¶35 These three requirements are easily met in a restitution hearing because restitution hearings occur after a defendant is either found guilty or pleads guilty to certain criminal acts and the defendant is a party to the proceeding. RCW 9.94A.750(1), (5). The only remaining fact a superior court must determine is whether the criminal acts the defendant was found to have committed proximately caused the victim’s injuries. Here, because the superior court declined to decide whether the criminal acts the defendant committed proximately caused the victims’ injuries, the superior court erred in entering the restitution order against McCarthy.
¶36 Problematically, the majority opinion cites to the controlling statute, RCW 7.68.120(1), only one time and does so without any analysis. Majority at 299. The majority wholly ignores RCW 7.68.120(l)’s requirements. Instead, the majority deems it sufficient that the Department “determined” that West Jr. and Williams were victims of the *306crimes McCarthy committed, and thus the superior court does not need “to independently find a direct causal relationship between the conviction and the restitution ordered.” Majority at 301. But, the majority fails to cite to the record to support that the Department (1) made any causal connection determination (2) in a criminal or civil proceeding (3) in which McCarthy was a party.
¶37 Instead, the record shows that the Department paid benefits to the funeral homes less than one month after the State initially charged McCarthy with murder and roughly one year before McCarthy pleaded to lesser charges. The only reasonable inference to be made from this record is that the Department paid benefits based on the State’s initial charges, not based on a finding that McCarthy committed the criminal act that caused the victims’ injuries in a civil or criminal proceeding to which McCarthy was a party. Thus, from our record, there was no determination, with or without McCarthy as a party, that McCarthy committed the criminal acts that caused the victims’ injuries.
¶38 Further, I disagree with the majority’s contention that including a causation requirement in subsection (7) makes it superfluous. Subsection (7) is not superfluous because it gives victims a different, faster mechanism for obtaining benefits than subsections (1) through (6) do. And although subsection (7) directs courts to disregard the terms of subsection (5), it also specifically directs courts to order restitution only “where the victim is entitled to benefits under the crime victims’ compensation act, chapter 7.68 RCW,” a chapter the majority ignores in its analysis. RCW 9.94A.753(7). That language cross-referencing the crime victims’ compensation act shows subsection (7)’s purpose: it allows crime victims to quickly obtain compensation from the Department rather than waiting to obtain compensation from convicted defendants under subsection (5). See RCW 7.68.120(1), .015; RCW 9.94A.753(7). Indeed, the victims here obtained benefits from the Department *307one month after McCarthy was initially charged with the crimes, and a year before he pleaded to lesser charges. But that does not mean that McCarthy is automatically responsible for those restitution amounts without a proximate cause analysis. Contrary to the majority’s conclusion, merely enforcing RCW 7.68.020(15)’s proximate cause requirement does not make subsection (7) superfluous.
¶39 The majority’s holding is also contrary to precedent because it improperly subjects McCarthy to pay restitution to the Department for uncharged offenses. Division Three of this court has held that defendants are not required to reimburse the Department when the Department pays benefits to victims of uncharged offenses. State v. Osborne, 140 Wn. App. 38, 42, 163 P.3d 799 (2007). In that case, Brandon Osborne seized Steve Paschell’s truck at gunpoint and Paschell injured his back in the process. 140 Wn. App. at 40. Osborne took Paschell’s truck to a third party’s residence and shot two people there. Osborne, 140 Wn. App. at 40. The State charged Osborne with eight felony counts, including first degree kidnapping and first degree robbery of Paschell, and the Department compensated Paschell for his back injury. See Osborne, 140 Wn. App. at 40. Pursuant to a plea deal, the State dismissed the kidnapping and robbery counts, yet the superior court still ordered Osborne to pay restitution to the Department for Paschell’s back injury. Osborne, 140 Wn. App. at 40.
¶40 Division Three reversed, holding that Paschell was an uncharged victim and there was no “causal relationship” between Osborne’s crime and Paschell’s damages. Osborne, 140 Wn. App. at 42. Although Division Three’s analysis was tied to RCW 9.94A.753(5), which requires a direct causal relationship between crime and damages, its analysis is functionally equivalent to the analysis required under RCW 9.94A.753(7) because, as explained, RCW 9.94A.753(7) cross-references RCW 7.68.120(1). And RCW 7.68.120(1) requires a finding that the defendant committed the criminal act that proximately caused the victim’s injuries.
*308¶41 Here, the Department paid West Jr.’s and Williams’s funeral expenses arguably based on McCarthy’s initially charged crimes. After the State dismissed McCarthy’s initial charges and he pleaded guilty to lesser charges that listed West Sr. as the only victim, the superior court ordered McCarthy to reimburse the Department for the funeral expenses of West Jr. and Williams without finding that the criminal acts to which McCarthy pleaded guilty proximately caused their deaths. Thus, like Osborne, McCarthy was improperly ordered to pay restitution to the Department for uncharged offenses without a finding that there was a “causal relationship” between his crime and the victims’ damages. See Osborne, 140 Wn. App. at 42.
¶42 Without requiring the superior court to find that McCarthy’s criminal acts proximately caused the victims’ injuries, the majority decision violates the plain language of RCW 9.94A.753(7) and RCW 7.68.120(1), and I respectfully dissent.
Reconsideration denied January 6, 2014.

 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).


 In re Pers. Restraint of Barr, 102 Wn.2d 265, 684 P.2d 712 (1984). In Barr, our Supreme Court held that a “plea does not become invalid because an accused chooses to plead to a related lesser charge that was not committed in order to avoid certain conviction for a greater offense.” 102 Wn.2d at 269-70.